Case: 10-30793     Document: 00511823770         Page: 1     Date Filed: 04/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012
                                     No. 10-30793
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PEDRO MENDEZ RAMOS, also known as Peter,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:05-CR-20084-1


Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Pedro Mendez Ramos has filed a
motion to withdraw, a supplemental motion to withdraw, and two briefs in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Ramos has not filed a response. We have
reviewed counsel’s briefs and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-30793    Document: 00511823770      Page: 2   Date Filed: 04/17/2012

                                  No. 10-30793

      Our review did reveal an error that requires correction of the final
judgment of conviction and sentence. Ramos was notified via indictment that
his property was subject to forfeiture under 21 U.S.C. § 853. He signed a
consent decree of forfeiture, and the district court entered a preliminary order
of forfeiture in his case. The district court verified at sentencing that Ramos had
agreed to forfeit his property. However, it did not comply with Federal Rule of
Criminal Procedure 32.2(b)(4)(B)’s requirement that it include the order of
forfeiture in the final judgment. The court’s failure to include the order of
forfeiture in the final judgment “may be corrected at any time under [Federal
Rule of Criminal Procedure] 36.” FED. R. CRIM. P. 32.2(b)(4)(B).
      Accordingly, counsel’s motions for leave to withdraw are GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. The case is REMANDED for the limited
purpose of allowing the district court to correct the judgment of conviction and
sentence to include the order of forfeiture.




                                        2